                Case 1:11-cr-00936-RJS Document 114 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                               No. 11-cr-936 (RJS)
                                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         On September 29, 2020, the Court received a 13-page handwritten letter from Supervisee Griffin

making various assertions concerning his treatment by staff and fellow inmates at the Orange County Jail,

where he is being held pending the resolution of state charges that also form the basis for the alleged

violations of supervised release now before the Court in this matter. Because Griffin is represented by

counsel, and because it is unclear from the letter whether a copy has been provided to defense counsel, the

Court will provide an electronic copy to attorney Donna R. Newman, counsel of record in this matter. IT

IS HEREBY ORDERED THAT, after reviewing the letter, defense counsel shall address the

aforementioned letter in her next status report to the Court, which is due by October 8, 2020.

SO ORDERED.

Dated:          September 30, 2020
                New York, New York
                                                     ___________________________
                                                     ________
                                                            _ ______
                                                                  ____
                                                                  _____
                                                                     _____
                                                                      _ ______
                                                                            ___________
                                                                                 __
                                                                                 __
                                                     RICHARD J. SULLIVAN
                                                                   SUL
                                                                    UL
                                                                    ULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
